United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 14, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-41478
                         Summary Calendar



MICHAEL ALEX FIELDS,

                                      Plaintiff-Appellant,

versus

JIMMY PACE; UNIDENTIFIED STRIBLIN;
W. OWENS; UNIDENTIFIED GALLOW,

                                      Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 9:04-CV-143
                        --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Michael Alex Fields, Texas prisoner # 605621, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint for

failure to comply with the magistrate judge’s order to submit a

standardized 42 U.S.C. § 1983 form.    He argues that the district

court abused its discretion in dismissing his complaint with

prejudice as his original complaint was not deficient and

complied with the Federal Rules of Civil Procedure and the


     *
       Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.
                             No. 04-41478
                                  -2-

general rules of pleading.    We need not decide the issue,

however, because the district court determined in the alternative

that Fields’s complaint should be dismissed as his claims were

barred by Edwards v. Balisok, 520 U.S. 641, 648 (1997).       Because

Fields’s claims would necessarily imply the invalidity of the

prison disciplinary action if successful, the district court did

not err in determining that the claims were barred by Edwards.

Therefore, the court AFFIRMS the district court’s judgment on

this ground.   See Esteves v. Brock, 106 F.3d 674, 676 (5th Cir.

1997); Sojourner T v. Edwards, 974 F.2d 27, 30 (5th Cir. 1992).

The district court, however, should have dismissed Fields’s

complaint without prejudice to his right to refile the complaint

in the future if his disciplinary case is reversed or declared

invalid.   See Clarke v. Stalder, 154 F.3d 186, 189 (5th Cir.

1998) (en banc).   As a result, the court MODIFIES the district

court’s judgment to reflect that the dismissal is without

prejudice.

     AFFIRMED AS MODIFIED.